DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Ren et al. (US 2021/0133461) discloses detecting objects in frames of the segment; tracking the detected objects over the segment to form a set of object tracklets for the segment; for the detected objects, extracting object features; for pairs of object tracklets of the set of object tracklets, extracting relativity features indicative of a relation between the objects corresponding to the pair of object tracklets; forming relation feature vectors for pairs of object tracklets using the object features of objects corresponding to respective pairs of object tracklets and the relativity features of the respective pairs of object tracklets; and generating a set of segment relation prediction results from the relation features vectors; generating a set of visual relation instances for the video sequence by merging the segment prediction results from different segments; and generating a set of visual relation detection results from the set of visual relation instances. Paragraph [0085], Note that we do not conduct experiments on the tasks of predicate detection and phrase detection.  For predicate detection, it requires the localized objects with their categories as the input in order to predict a set of possible predicates, which is easier than relation tagging in practice and less feasible in real applications.  For phrase detection, it aims to predict a set of relation triplets and localize each entire visual relation instance with one bounding box trajectory.  Similar to relation detection, its performance is also influenced by the accuracy of object localization in videos, but, the closest prior art does not explicitly disclose modify a first prediction 
The closest prior art, Zhao et al. (US 2009/0141940) discloses [0087] after the similarities have been calculated for each object in the two given frames, the system determines whether the calculated similarities exceed a predetermined threshold (step 512).  If the similarities do not exceed the threshold, then a new object group is created for the particular object, and its corresponding features are added to its local object model (step 514).  Generally, an assumption is made that the locations of the local, spatial, and contextual features in an image do not change significantly between two consecutive frames, assuming those frames are part of one scene in a video.  This assumption is based on the idea that cameras and/or objects in a video do not move greatly from one frame to the next within a shot.  If they do, then the similarity measure reflects this disparity, and it can be assumed that the two frames present a scene change or other abrupt change.  Accordingly, in these circumstances, spatial and contextual features are ignored, and matches are made based only on local features of a detected object, as object images in the subsequent scene are likely to be different from those in the previous scene.  This disparity between features (i.e. similarity measure below the threshold) suggests a significant image change between the two frames, which is why a new object group is created at step 514. [0088] If the similarity measure for any of the detected objects calculated during process 510 exceeds the threshold, then those objects are added to their corresponding object groups, and their features are 
the closest prior art, Huang et al. (US 2017/0147905) discloses a "Systems and methods for end-to-end object detection", a memory to store a current, a previous, and a subsequent frame of video, and a processor coupled to the memory, and landmark localization is achieved by stacking layers onto the fully convolutional architecture. Moreover, detection results may be refined through the fusion of landmark heat maps and face score maps {initial feature map). As shown in the embodiment in Fig. 4, another sibling branch output for landmark localization is incorporated. Suppose there are N landmarks, the landmark localization branch outputs N response maps, with each pixel representing the confidence score of being a landmark at that location (object detection localization and confidence scoring for the current frame). The appearance of ground-truth maps used for this task is quite similar to the ground-truth for detection. In embodiments, for a landmark instance, i, instance of landmark k, its ground-truth is a positive labeled region located at the corresponding location on the response map in the output coordinate space. Note that the radius m should be relative small to prevent loss of accuracy. Similar to the classification task (based on the patch similarity), the landmark localization loss, is defined as a L2 loss between predicted; values and labels, and in embodiments, negative mining is applied and regions discussed in the previous section are ignored. But, the closest prior art does not disclose  modify a first prediction result in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                            2/1/2022